DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2022 has been entered.
Response to Amendment
The amendments filed on 7/27/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments and affidavit filed on 11/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9, 14, 19-25, 27-28, 32, 36, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 4-5, the limitation of “aryl, substituted aryl” and “heteroaryl, and substituted heteroaryl” are unclear, since aryl and heteroaryl can be defined as both unsubstituted or substituted. Examiner suggest changing “aryl, unsubstituted aryl” to “unsubstituted aryl, substituted aryl” and “heteroaryl, substituted heteroaryl” to “unsubstituted heteroaryl, substituted heteroaryl” or language similar.
Claim 3, lines 2 and 4, the limitation of “aryl, substituted aryl” and “heteroaryl, and substituted heteroaryl” are unclear, since aryl and heteroaryl can be defined as both unsubstituted or substituted. Examiner suggest changing “aryl, unsubstituted aryl” to “unsubstituted aryl, substituted aryl” and “heteroaryl, substituted heteroaryl” to “unsubstituted heteroaryl, substituted heteroaryl” or language similar.
Claim 22, lines 7-8, page 23 of 36, the limitation of “aryl, substituted aryl” and “heteroaryl, and substituted heteroaryl” are unclear, since aryl and heteroaryl can be defined as both unsubstituted or substituted. Examiner suggest changing “aryl, unsubstituted aryl” to “unsubstituted aryl, substituted aryl” and “heteroaryl, substituted heteroaryl” to “unsubstituted heteroaryl, substituted heteroaryl” or language similar.
Claim 28, the limitation of “the first organic light emitting device” lacks antecedent basis. Examiner suggests changing “the first organic light emitting device” to “the OLED” or language similar.
Claim 36, page 27 of 36, lines 8-9, the limitation of “aryl, substituted aryl” and “heteroaryl, and substituted heteroaryl” are unclear, since aryl and heteroaryl can be defined as both unsubstituted or substituted. Examiner suggest changing “aryl, unsubstituted aryl” to “unsubstituted aryl, substituted aryl” and “heteroaryl, substituted heteroaryl” to “unsubstituted heteroaryl, substituted heteroaryl” or language similar.
Claims 5, 9, 14, 19-21, 23-25, 27, 32, and 38 are also rejected since the claims depend on claim 1, 22, and 36 respectively.
The following is an examiner’s statement of reasons for allowance:
Wu (US Pub No. 2018/0013064), Song (US Pub No. 2014/0138652) and Dong (CN105131940, Machine translation) are the closest prior art.
Wu et al. teaches an OLED device comprising:
an anode [110, Fig. 2, 0055]
and cathode [170, Fig. 2, 0055];
and an organic layer [160,  150, 140, 130, 120, Fig. 2, 0055] comprising the following compound:
In the following compound [0010, 0063], R1 and R2 are hydrogen in regards to the claim. L1 and L2 are phenyl, and G1 and G2 are carbazole groups.

    PNG
    media_image1.png
    108
    231
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    344
    media_image2.png
    Greyscale



Song et al. teaches an OLED, which provides a compound which utilizes carbazole or beta/gamma carboline, used to provide higher efficiency [0011].
Dong et al. teaches a compound used for OLED devices, which comprises can comprises functional groups on the benzene portion of a compound as either a hydrogen or a dibenzothiophene, where the dibenzothiophene provides improved carrier mobility [bottom of page 7/14], resulting in good stability and high luminous efficiency [page 2/14, middle of page]
	Modified Wu et al. teaches the limitations of the claim but does not disclose the limitations of “wherein at least one of G1, G2, R1, and R2 comprises an indolocabazole”
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “wherein at least one of G1, G2, R1, and R2 comprises an indolocabazole” in conjunction with the remaining limitations of the claims, and the affidavit filed on 11/17/2022
Therefore; claims 1, 3, 5, 9, 14, 19-25, 27-28, 32, 36, and 38 are allowed once claim rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726